Exhibit 10.14

 

2014 Omnibus Incentive Plan
Restricted Stock Award Agreement

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the date
indicated in the attached Schedule (the “Date of Grant”), is made by and between
National Bank Holdings Corporation, a Delaware corporation (“NBHC”), and the
participant indicated in the attached Schedule (“Participant”).  Capitalized
terms used herein without definition have the meanings ascribed to such terms in
the National Bank Holdings Corporation 2014 Omnibus Incentive Plan (the “Plan”).

WHEREAS, NBHC has adopted the Plan to provide NBHC officers, employees,
directors and consultants an opportunity to participate in NBHC’s future
performance and align the interests of such officers, employees, directors and
consultants with those of the shareholders of NBHC; and

WHEREAS, the Committee has determined that it would be in the best interests of
NBHC and its shareholders to grant Participant a number of restricted shares of
Common Stock on the terms and subject to the conditions set forth in this
Agreement and the Plan.

NOW THEREFORE, in consideration of the premises and the covenants of the parties
contained in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto, for themselves,
their successors and assigns, hereby agree as follows:

1. Grant of Restricted Stock Award.

(a)



Grant.  NBHC hereby grants to Participant an award of Restricted Stock with
respect to an aggregate of the number of restricted shares of Common Stock
indicated in the attached Schedule (the “Restricted Stock”), on the terms and
subject to the conditions set forth in this Agreement and as otherwise provided
in the Plan.

(b)



Incorporation by Reference, Etc.  The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan.

2. Vesting.

(a)



General.  Except as may otherwise be provided herein, the Restricted Stock shall
vest according to vesting schedule indicated in the attached Schedule, subject
to Participant not having incurred a Termination of Employment as of the
applicable vesting date.

(b)



Vesting upon Death or Disability.  If Participant incurs a Termination of
Employment due to Participant’s death or Disability, the restrictions on any
unvested Restricted Stock shall immediately lapse and the Restricted Stock shall
be fully vested as of the date of Termination of Employment.

(c)



Vesting Following a Change in Control.  If, in connection with a Change in
Control, Participant is provided with a Replacement Award (as defined in
Section ‎9) and within two years following such Change in Control, Participant
incurs a Termination of Employment without Cause or due to Participant’s
resignation with Good Reason (as defined in Section ‎13), all the unvested
Restricted Stock (or other form of Replacement Award) shall become fully
vested.  If Participant is not provided with a Replacement Award in connection
with a Change in Control, the Restricted Stock will vest in accordance with
Section ‎9.

(d)



Other Termination of Employment.  If Participant incurs a Termination of
Employment (i) that is not within two years following a Change in Control or
(ii) for any reason other than death or Disability, any unvested Restricted
Stock shall be forfeited by Participant without consideration.





--------------------------------------------------------------------------------

 



3. Tax Withholding.  NBHC shall reasonably determine the amount of any federal,
state, local or other income, employment or other taxes that NBHC or any of its
subsidiaries may reasonably be obligated to withhold with respect to the grant,
vesting or other event with respect to the Restricted Stock.  NBHC’s obligation
to deliver the Restricted Stock or any certificates evidencing the Restricted
Stock (or to make a book entry or other electronic notation indicating ownership
of the Shares), or otherwise remove the restrictive notations or legends on such
Shares or certificates that refer to nontransferability as set forth in
Section ‎5, is subject to the condition precedent that Participant either pay or
provide for the amount of any such withholding obligations in such manner as may
be authorized by the Committee or as may otherwise be permitted under
Section 14(d) of the Plan.

4. Independent Tax Advice.  Participant acknowledges that the tax laws and
regulations applicable to the Restricted Stock and the disposition of the
Restricted Stock following vesting are complex and subject to change, and it is
the sole responsibility of Participant to obtain Participant’s own advice as to
the tax treatment of the terms of this Agreement.

5. Issuance of Restricted Stock.  The Restricted Stock shall be issued by NBHC
and shall be registered in Participant’s name on the stock transfer books of
NBHC promptly after the Date of Grant.  Any certificates representing Restricted
Stock shall remain in the physical custody of NBHC or its designee at all times
prior to, in the case of any particular Share of the Restricted Stock, the date
on which such Share vests.  Any certificates representing Restricted Stock shall
have affixed thereto a legend in substantially the following form, in addition
to any other legends that may be required under federal or state securities
laws:

Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the National Bank Holdings Corporation 2014 Omnibus
Incentive Plan and a Restricted Stock Award Agreement, dated as of [___________]
between National Bank Holdings Corporation and [___________].  A copy of such
Agreement is on file at the offices of National Bank Holdings Corporation.

As soon as practicable following the vesting of any Restricted Stock, NBHC shall
ensure that its stock transfer books reflect the vesting.  If certificates for
the Restricted Stock exist, such certificates for such vested Restricted Stock
shall be delivered to Participant or to Participant’s legal representative along
with the stock powers relating thereto.

6. Dividend and Voting Rights.  After the Date of Grant, Participant shall be
the record owner of the Restricted Stock, unless and until such Restricted Stock
is forfeited pursuant to Participant’s Termination of Employment or sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
common stockholder of NBHC, including, without limitation, voting rights and
rights to payment of cash or in-kind dividends, if any, with respect to the
Restricted Stock; provided that the Restricted Stock shall be subject to the
limitations on transfer and encumbrance set forth in this Agreement and the
Plan.

7. Non-Transferability.  The Restricted Stock may not, at any time prior to
becoming vested, be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by Participant other than by will or by the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against NBHC, its Subsidiaries and its Affiliates; provided that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.  The Restricted Stock shall be
subject to the restrictions set forth in the Plan and this Agreement.

8. Adjustment.  In the event of any event described in Section 3(h) of the Plan
occurring after the Date of Grant, the adjustment provisions as provided for
under Section 3(h) of the Plan shall apply to the Restricted Stock.

9. Change in Control.  Notwithstanding anything in the Plan or otherwise set
forth in this Agreement to the contrary, upon the occurrence of a Change in
Control, all restrictions on the Restricted Stock shall immediately lapse and
the Restricted Stock shall be fully vested, except to the extent that another
award meeting the requirements of this Section ‎9 is provided to Participant to
replace the Restricted Stock award (an award meeting the requirements of this
Section ‎9, a “Replacement Award”).  An award shall meet the conditions of this
Section ‎9 (and hence, qualify as a Replacement Award) if: (i) it is a
restricted publicly traded equity security of NBHC or the surviving corporation
or the ultimate parent of the applicable entity following the Change in Control,
(ii) it has a fair market value at least



--------------------------------------------------------------------------------

 



equal to the value of the Restricted Stock granted pursuant to this Agreement as
of the date of the Change in Control, (iii) it contains terms relating to
vesting (including with respect to Termination of Employment) that are
substantially identical to the terms set forth in this Agreement, and (iv) its
other terms and conditions are not less favorable to Participant than the terms
and conditions set forth in this Agreement or in the Plan (including provisions
that apply in the event of a subsequent Change in Control) as of the date in the
Change in Control.  Without limiting the generality of the foregoing, a
Replacement Award may take the form of a continuation of this award if the
requirements of the preceding sentence are satisfied.  If a Replacement Award is
granted, the Restricted Stock shall not vest upon a Change in Control.  The
determination of whether the conditions of this Section ‎9 are satisfied shall
be made by the Committee, as constituted immediately prior to the Change in
Control, in its sole discretion.

10. Forfeiture.  Participant agrees that, notwithstanding any other provision of
any agreement to which he or she is subject with NBHC or NBH Bank (collectively,
the “Company”), and in addition to and not in contravention of any clawback
provision or policy applicable to Participant as in effect from time to time
(including any clawback policies or provisions implemented pursuant to Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act or other
applicable laws):

(a)



If the Company is required to prepare an accounting restatement due to material
noncompliance of the Company as a result of Participant’s misconduct in
connection with any financial reporting requirement under the federal securities
laws, the Committee may require Participant to forfeit unvested Restricted
Stock, and/or to reimburse the Company for all amounts received under this
Agreement from the Company during the 12-month period following the first public
issuance or filing with the Securities and Exchange Commission (whichever first
occurs) of the financial document embodying such financial reporting
requirement, and any amounts received with respect to, or amounts realized from,
the vesting of Restricted Stock or the subsequent sale of Shares or the
cancellation of Restricted Stock during that 12 month period;

(b)



If the Committee shall determine that Participant has engaged in a serious
breach of conduct, the Committee may require Participant to forfeit unvested
Restricted Stock, may terminate this Agreement and/or require Participant to
repay any amounts realized upon the vesting of Restricted Stock or on the
subsequent sale of the shares of common stock that were granted as Restricted
Stock or the cancellation of shares relating to Restricted Stock; and

(c)



If Participant is found guilty of misconduct by any judicial or administrative
authority in connection with any (i) formal investigation by the Securities and
Exchange Commission or (ii) other federal or state regulatory investigation, the
Committee may require Participant to forfeit unvested Restricted Stock and/or
may require the repayment of any amounts realized upon the vesting of Restricted
Stock or on the subsequent sale of the shares of common stock that were granted
as Restricted Stock or the cancellation of shares relating to Restricted Stock
without regard to the timing of the determination of misconduct in relation to
the timing of the vesting or sale of the award.

The foregoing provisions of this Section 10 shall cease to apply following a
Change in Control, except as otherwise required by applicable law.

 

11. Miscellaneous.

(a)



Confidentiality of this Agreement.  Participant agrees to keep confidential the
terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant.  This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.

(b)



Restrictive Covenants.  The grant and vesting of the Restricted Stock pursuant
to this Agreement shall be in partial consideration and subject to Participant’s
continued compliance with (i) any restrictive covenants set forth in an
Individual Agreement or (ii) if there are no confidentiality and/or
non-solicitation provisions in an Individual Agreement, the restrictive
covenants as set forth in Annex A 



--------------------------------------------------------------------------------

 



hereto.  For the avoidance of doubt, if there are confidentiality and/or
non-solicitation provisions in an Individual Agreement, the restrictive
covenants in the Individual Agreement shall govern.

(c)



Waiver and Amendment.  The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the Restricted Stock granted
hereunder; provided that any such waiver or amendment that would impair the
rights of any Participant or any holder or beneficiary of any Restricted Stock
heretofore granted shall not to that extent be effective without the consent of
Participant.  No waiver of any right hereunder by any party shall operate as a
waiver of any other right, or as a waiver of the same right with respect to any
subsequent occasion for its exercise, or as a waiver of any right to
damages.  No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(d)



Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:

if to NBHC to:
National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, CO 80111
Facsimile:  (855) 576-3479
Attention:  Legal Department

if to Participant:  at the address last on the records of NBHC.

All such notices, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered; (ii) when
delivered by courier, if delivered by commercial courier service; (iii) five
business days after being deposited in the mail, postage prepaid, if mailed; and
(iv) when receipt is mechanically acknowledged, if by facsimile.

(e) Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Service.  Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of NBHC or its Affiliates or shall interfere
with or restrict in any way the right of NBHC or its Affiliates, which is hereby
expressly reserved, to remove, terminate or discharge Participant at any time
for any reason whatsoever.

(g) Beneficiary.  Participant may file with NBHC a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
NBHC.  The last such designation received by NBHC shall be controlling;
provided,  however, that no designation, or change or revocation thereof, shall
be effective unless received by NBHC prior to Participant’s death, and in no
event shall it be effective as of a date prior to such receipt.  If no
beneficiary designation is filed by Participant, the beneficiary shall be deemed
to be his or her spouse or, if Participant is unmarried at the time of death,
his or her estate.

(h) Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of NBHC, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.

(i) Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations with respect thereto.





--------------------------------------------------------------------------------

 



(j) Bound by the Plan.  By signing this Agreement, Participant acknowledges that
he or she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

(k) Governing Law.  This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to
principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.

(l) Headings.  The headings of the Sections of this Agreement are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(m) Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

12. Compliance with Legal Requirements.  The grant of the Restricted Stock and
any other obligations of NBHC under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any regulatory or governmental agency as may be required.  The Committee, in
its sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.

13.



Definitions and Administration.

(a)



Termination for Cause.  Unless otherwise provided under the termination with
“cause” provisions of an Individual Agreement, to invoke a termination for
Cause, NBHC must provide written notice to Participant of the existence of such
grounds within 30 days following NBHC’s knowledge of the existence of such
grounds, specifying in reasonable detail the grounds constituting Cause, and,
with respect to the grounds enumerated in clauses (A), (C), (D) and (E) of the
definition of Cause in the Plan, Participant shall have 30 days following
receipt of such written notice during which he or she may remedy the ground if
such ground is reasonably subject to cure as determined by NBHC. 

(b)



“Good Reason” shall have the meaning given to such term in an Individual
Agreement, or if there is no such Individual Agreement or if it does not define
Good Reason, then, Good Reason shall mean the occurrence of the following, in
the absence of Participant’s written consent:

(i)



a material diminution in Participant’s annual base salary from that in effect
immediately prior to a Change in Control; or

(ii)



the assignment to Participant of any duties materially inconsistent with
Participant’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by
NBHC that results in a material diminution in such positions, authority, duties
or responsibilities, in each case, from those in effect immediately prior to a
Change in Control; or

provided that, in each case, (A) Participant provides written notice to NBHC of
the existence of one or more of the conditions described in clauses (i) through
(ii) above within 30 days following Participant’s knowledge of the initial
existence of such condition or conditions, specifying in reasonable detail the
conditions constituting Good Reason; (B) NBHC and its Affiliates fail to cure
such event or condition within 30 days following the receipt of such notice; and
(C) Participant incurs a Termination of Employment within 30 days following the
expiration of such cure period.

[Signature Page Follows]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

NATIONAL BANK HOLDINGS CORPORATION

 

 

By: ____________________________________
Name:  
Title:    

 

 

 

 

By: ____________________________________
Name:  
Title:

 

 

PARTICIPANT

 

_______________________________________
[Participant]



 





--------------------------------------------------------------------------------

 

 

Annex A
Restrictive Covenants

14. Confidential Information.  Participant agrees that, during his or her
employment with NBHC and at all times thereafter, he or she shall hold for the
benefit of NBHC all secret or confidential information, knowledge, or data
relating to NBHC or any of its Affiliates, and their respective businesses,
which shall have been obtained by Participant during Participant’s employment by
NBHC or during his or her consultation with NBHC after his or her termination of
employment, and which shall not be or become public knowledge (other than by
acts by Participant or representatives of Participant in violation of this
Agreement).  Except in the good faith performance of his or her duties for NBHC,
Participant shall not, without the prior written consent of NBHC or as may
otherwise be required or permitted by law or legal process, communicate or
divulge any such information, knowledge, or data to anyone other than NBHC and
those designated by it.

Notwithstanding the above confidentiality provisions, nothing in this Agreement,
in any other agreement, or in the Company’s policies should be interpreted as
prohibiting Participant from: (1) reporting possible violations of federal law
or regulations, including any securities laws violations, to any governmental
agency or entity, including but not limited to the Department of Justice, the
U.S. Securities & Exchange Commission, the U.S. Congress, or any agency
Inspector General; (2) making any other disclosures that are protected under the
whistleblower provisions of federal law or regulations; or (3) otherwise fully
participating in any federal whistleblower programs.

 

Please refer to the NBHC Associate Handbook, a copy of which is available upon
request, regarding Participant’s rights related to the disclosure of the
Company’s trade secrets.

 

15. Nonsolicitation.  Participant agrees that, while he or she is employed by
NBHC and during the one-year period following his or her termination of
employment with NBHC (the “Restricted Period”), Participant shall not, directly
or indirectly, (a) solicit any individual who is, on the date on which
Participant incurs a Termination of Employment (the “Date of Termination”) (or
was, during the six-month period prior to the Date of Termination), employed by
NBHC or any of its Affiliates to terminate or refrain from renewing or extending
such employment or to become employed by or become a consultant to any other
individual or entity other than NBHC or such Affiliate, (b)  initiate
discussions with any such individual for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity on behalf of Participant’s employer, (c) solicit any client or
customer of NBHC or any of its Affiliates to transact business with a
Competitive Enterprise (as defined below), or (d) induce or attempt to induce
any client, customer, or investor (in each case, whether former, current, or
prospective), vendor, supplier, licensee, or other business relation of NBHC or
any of its Affiliates to reduce or cease doing business with NBHC or any such
Affiliate, or in any way interfere with the relationship between any such
client, customer, investor, vendor, supplier, licensee, or business relation, on
the one hand, and NBHC or any such Affiliate, on the other hand.  For purposes
hereof, “Competitive Enterprise” means any business enterprise that either
(i) engages in any activity closely associated with commercial banking or any
other financial services business, including the operations of an institution,
the deposits of which are insured by the Federal Deposit Insurance Corporation,
that is competitive with any portion of the business conducted by NBHC or any of
its Affiliates.

16. Equitable Remedies.  Participant acknowledges that NBHC would be irreparably
injured by a violation of Section ‎14 or Section ‎15 of this Annex A and he or
she agrees that NBHC, in addition to any other remedies available to it for such
breach or threatened breach, on meeting the standards required by law, shall be
entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining Participant from any actual or threatened breach
of Section ‎14 or Section ‎15 of this Annex A.  If a bond is required to be
posted in order for NBHC to secure an injunction or other equitable remedy, the
parties agree that said bond need not be more than a nominal sum.

17. Severability; Blue Pencil.  Participant acknowledges and agrees that he or
she has had the opportunity to seek advice of counsel in connection with this
Agreement and the restrictive covenants contained herein are reasonable in
geographical scope, temporal duration, and in all other respects.  If it is
determined that any provision of this Annex A is invalid or unenforceable, the
remainder of the provisions of this Annex A shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.  If any
court or other decision-maker of competent jurisdiction determines that any of
the covenants in this Annex A is unenforceable because of the duration or
geographic scope of

 

--------------------------------------------------------------------------------

 

 

such provision, then after such determination becomes final and unappealable,
the duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable, and in its reduced form, such provision
shall be enforced.





 

--------------------------------------------------------------------------------

 

 

SCHEDULE

 

Date of Grant:

 

Participant:

 

Shares Granted:

 

Vesting Schedule:

 

Date

Shares Vested

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------